Citation Nr: 1236035	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) and hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome, evaluated as 10 percent disabling prior to February 8, 2010 and as 30 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for a Schatzki ring (esophageal stricture).

3.  Entitlement to an effective date earlier than November 15, 2007 for the grant of service connection for a Schatzki ring.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 10 percent rating for psychophysiological gastrointestinal reaction manifested by ulcer syndrome.

In August 2009 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board denied the claim in an October 2009 decision, and the Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  

While the Veteran's appeal was pending before the Court, the RO issued a rating decision dated in October 2010, which increased the assigned disability rating for GERD and hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome, to 30 percent effective February 8, 2010.  Nonetheless, the issue of entitlement to an increased rating for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a June 2011 Judgment, the Court vacated the portion of the Board's October 2009 decision that pertained to the present claim for an increased rating and remanded the case to the Board pursuant to a May 2011 Memorandum Decision.

In December 2011, the Board remanded the claim for an increased rating to the RO via the Appeals Management Center (AMC) for additional development consistent with the Memorandum Decision and Judgment.

In a July 2012 rating decision, the AMC granted service connection for a Schatzki ring (esophageal stricture) and assigned an initial 10 percent rating, effective November 15, 2007.  In correspondence received by the AMC in September 2012, the Veteran expressed disagreement with the initial rating and effective date assigned for this disability.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In a May 2011 Memorandum Decision, the Court vacated and remanded the portion of the Board's October 2009 determination that pertained to the claim for a higher disability rating for psychophysiological gastrointestinal reaction manifested by ulcer syndrome because the Board erred in finding that VA satisfied its duty to assist the Veteran.  Specifically, the Court directed that the Veteran must be provided with a new VA medical examination that addresses the impact of the Veteran's stomach condition on his usual occupation, which was working as a custodian before retiring in 2002, that includes a review of his disability history, and that includes a discussion of the severity of his condition throughout the pendency of the claim, which was received in December 2005.

The Board had reviewed a June 2010 VA mental disorders examination report and a September 2010 VA intestines examination report, but neither report provided specific information sufficient to satisfy the bases for the Court's decision.

Accordingly, in December 2011, the Board remanded the claim in part to provide the Veteran with VA intestines and mental disorders examinations to evaluate the current nature of his GERD and hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome.  Specifically, the remand directed each examiner to discuss the Veteran's 
disability history related to GERD and hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome, and to describe the impact that the disability would have on his ability to work as a custodian.  The remand also directed each examiner, based on a review of objective medical evidence and the Veteran's lay statements, to discuss the severity of the Veteran's condition throughout the pendency of his claim, which was received in December 2005.  

Unfortunately, a review of the January 2012 VA esophageal conditions examination report reflects that the examiner did not discuss the severity of the Veteran's condition since his claim was received in December 2005.  In addition, the examiner checked a box to indicate that the Veteran's esophageal conditions do not impact his ability to work.  The Board finds that the cursory nature of this assessment regarding the ability to work requires elaboration.  Therefore, the claim must be remanded to provide the Veteran with another VA intestines examination to comply with the Court's decision.

Relevant ongoing VA medical records should also be requested from the VA medical center in Miami, Florida dating since February 2012.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in September 2012 the Veteran expressed disagreement with the initial rating and effective date assigned for the grant of service connection for a Schatzki ring.  This statement is accepted as a timely notice of disagreement (NOD) with the July 2012 rating decision cited on these issues, but a statement of the case (SOC) has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records dating since February 2012 to the present from the Miami VA medical center should be obtained.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA intestines examination to evaluate the current nature of his GERD and hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome.  All tests and studies deemed necessary are to be performed.  The claims file, including the electronic Virtual VA claims file, must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should conduct a thorough examination and describe all associated symptomatology.  

a) In the examination report, discuss the Veteran's disability history related to GERD and
hiatal hernia, previously diagnosed as psychophysiological gastrointestinal reaction manifested by ulcer syndrome.
b) In the examination report, describe the impact that this disability would have on his ability to work as a custodian.  For example, consider the manifestations of the Veteran's GERD and hiatal hernia since December 2005, including his current symptoms, and describe how those manifestations or symptoms would interfere, if at all, with work as a custodian.
c) Based on a review of objective medical evidence and the Veteran's lay statements, discuss the severity of the Veteran's condition throughout the pendency of his claim, which was received in December 2005.  For example, identify and discuss any period(s) of time where the Veteran's GERD and hiatal hernia generally remained stable or increased or decreased in severity.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

4.  The AMC/RO should issue to the Veteran an SOC addressing the claims regarding entitlement to an initial rating in excess of 10 percent for a Schatzki ring and entitlement to an effective date earlier than November 15, 2007 for the grant of service connection for a Schatzki ring, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


